Citation Nr: 0817287	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-35 293	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for right eye scleritis.  

2. Entitlement to service connection for bilateral pes 
planus.  

3. Entitlement to an initial compensable rating for Raynaud's 
syndrome.  

4. Entitlement to an initial compensable rating for migraine 
headaches.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1997 to July 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In February 2008, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.   

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

Right Eye Scleritis

The service medical records show that in March 1998 the 
veteran was treated for posterior scleritis of the right eye, 
and by May 1998 it was noted to be resolved.  In February 
2004, there was a questionable retinal fold possibly 
secondary to posterior scleritis.  In April 2004, in a 
summary of defects and diagnoses, it was noted that the 
veteran had a retinal defect that resulted in decreased 
visual acuity secondary to posterior scleritis.  

On VA examination in September 2004, the veteran complained 
of decreased vision in the right eye since 1998.  On 
examination, she had right eye visual acuity of 20/30 for 
near (with and without glasses) and 20/40 (without glasses; 
she did not wear them for distant vision).  The diagnosis was 
status post macular edema since 1998, stable and unchanged.  
The examiner commented that her visual acuity had stabilized 
at 20/40 and that there appeared to be no evidence of active 
disease in the right eye at that time.  

In February 2008, the veteran testified that since service 
she has been prescribed glasses that did not correct her 
vision problem.   Another VA examination is needed to assess 
whether the veteran has loss of vision attributable to the 
scleritis treated in service.   

Bilateral Pes Planus

The service medical records show that on enlistment physical 
examination in April 1997 the veteran had asymptomatic pes 
planus.  During service from May 1998 to August 1998 she wore 
shoe inserts and orthotics, which reportedly did not help 
with her symptoms.  In April 2004, moderate symptomatic pes 
planus was noted. 

On VA examination in September 2004, two months after her 
service discharge, the veteran was diagnosed with bilateral 
pes planus that was asymptomatic, but it was also noted that 
she had slight calluses at the second metatarsal heads and 
that there was no medial arch remaining.  The examiner did 
not express an opinion as to whether the current findings 
were related to the pre-existing pes planus, and if so, 
whether the current pes planus permanently increased in 
severity beyond the natural progression of the condition 
during service.

Raynaud's Syndrome

On VA examination in September 2004, the veteran had no 
symptoms of Raynaud's disease, and the examiner commented 
that she should do well as long as she was in warm climates.  
At her hearing in February 2008, she testified that her 
private doctor had prescribed medication for Raynaud's 
disease, which she took daily whenever it started getting 
cold, and that she was most affected during the winter 
months.  She indicated that with her medication, her disease 
was tolerable, with two to three episodes a week.  She also 
stated that her Raynaud's disease was a concern at the time 
she underwent a physical examination for her employment with 
the United States Postal Service.     



Migraine Headaches

On VA examination in September 2004, the veteran stated that 
she had headaches three to four times a month and that she 
occasionally would lie down when the headaches bothered her.  
The diagnosis was chronic intermittent headaches that were 
probably atypical migraines.  VA records, dated in May 2005, 
show that she complained of severe headaches occurring two to 
three times a week.  In February 2008, she testified that her 
private doctor had prescribed medication for her headaches.  
She indicated that she had headaches two to three times a 
week and that about three times a month her headaches 
affected her to such a degree that she was unable to 
function.  She missed work each month on account of her 
headaches.  She stated that her headaches were worse since 
she was last examined.     

In light of the above, under the duty to assist, further 
evidentiary development is needed to decide the claims.  
Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to submit or 
authorize VA to obtain on her behalf: A 
copy of the employment physical 
examination for the United States 
Postal Service in 2005; the records of 
Dr. Wilson; and the records of Dr. 
Heaton. 

2. Schedule the veteran for a VA 
examination by an ophthalmologist to 
determine whether the veteran has 
current right eye scleritis or 
residuals of right eye scleritis, 
including any loss of visual acuity. 
The claims folder must be made 
available to the examiner for review. 



3. Schedule the veteran for a VA 
podiatry examination to determine 
whether the current bilateral pes 
planus represents a permanent increase 
in severity beyond the natural 
progression of the pre-existing pes 
planus noted on entrance examination, 
that is, a worsening of the underlying 
condition as contrasted to a worsening 
of symptoms. The claims folder must be 
made available to the examiner for 
review. 

4. Schedule the veteran for a VA 
cardiovascular examination to determine 
the current level of severity of 
Raynaud's disease.  The claims folder 
must be made available to the examiner 
for review. The examiner is asked to 
comment on the frequency of the attacks 
characteristic of the disease.

5. Schedule the veteran for a VA 
neurological examination to determine 
the current level of severity of the 
veteran's headaches.  The claims folder 
must be made available for review by 
the examiner.  The examiner is asked to 
comment on the frequency of the 
headaches to including whether there 
are characteristic prostrating attacks. 

6. After completing the above 
development, adjudicate the claims.  If 
any benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


